TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-03-00640-CV



                         Rainbow Group, Ltd. and Alan Sager, Appellants

                                                    v.

         Josephine Johnson, Jennifer Casey, Seantel Wilmes, and Ava Lott, Appellees




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
            NO. 92-02221, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




                              MEMORANDUM OPINION


                Appellants Rainbow Group, Ltd. and Alan Sager filed with this Court an unopposed motion

to dismiss appeal, informing this Court that the parties have settled their dispute and their appeal is now

moot. Accordingly, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                                 Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed on Appellants= Motion
Filed: February 20, 2004